DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claims 1, 3, 14, the phrase "substantially" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2017/0368945) in view of Leem (US 2020/0373072) and further in view of Na et al. (US 2014/0210406)

Re Claims 1; Park discloses a power transmitter for wireless power transfer at an operating frequency selected from a range of about 87 kilohertz (kHz) to about 360 kHz, the power transmitter (Par. 0082) comprising: 
a control and communications unit (Par 0082, Fig. 2 2023); 
an inverter circuit (2022) configured to receive input power and convert the input power to a power signal; (Par 0040, Fig. 2)
a coil (2021) configured to transmit the power signal to a power receiver (2010), the coil formed of wound Litz wire (Par 0044, Fig. 2) and comprising a first coil portion (Fig. 5a) and a second coil portion, (Fig. 5b) and a shielding comprising a ferrite core, magnetic backing  and a magnetic rim the second coil would be position upon(Fig. 6) define a cavity that is below a top face of the cover. Wherein the first coil portion is positioned within the cavity such that the first inner edge of the first coil portion surrounds the ferrite core and the first outer edge of the first coil portion substantially surrounded by the cover, wherein the second coil (Fig. 5b) is positioned above the top face of the cover 
Based on the dimensions provided with the coils and the placement of the coils relative to each other and the ferrite core, the structure of the coil would meet the claimed limitation. Further the dependent claims and the applicant’s specification recite similar dimension relied upon to achieve the claimed limitation and the coil structures. 
Fig. 5 (Also see par 0069-73) of Park shows similar dimensions and thus meet the claimed limitation. 
Park does not disclose a specific shape of the ferrite core to include a magnetic ring and the second inner edge of the second coil portion surrounds the first outer edge of the first coil
However, Leem discloses the detail of the ferrite core (430) to include magnetic backing 410 and the magnetic ring 420.
Therefore, it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have the core in a shape of a circle to which forms a ring in order to have a compact transmitter with a smaller foot print in order to concentrate power more effectively. 
However, Na discloses a wireless power transmitting device comprising a first (53) and second coil (52). wherein the second inner edge of the second coil portion substantially surrounds the first outer edge of the first coil portion. (Fig. 2).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the filing of the invention to have replace the coils arrangement shown by Park with the coil arrangement shown by Na in order to reduce the form factor of the charging device and also improve the transmission of power from the transmitter to the receiver. 

Re Claim 2; Park discloses wherein a shielding outer edge of the shielding extends about 2 millimeters (mm) outward from a coil outer edge of the first coil portion.
Park does not disclose wherein a shielding outer edge of the shielding extends about 4.5 millimeters (mm) to about 6.5 mm outward from a coil outer edge of the first coil portion. Furthermore, it has held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.


Re Claim 3; Na discloses the first coil portion and the second coil portion substantially share a common center point such that the first coil portion and the second coil portion are substantially concentric, with respect to the common center point. (Fig. 5)

Re Claim 4; Park discloses wherein the outer edge of the first coil portion has a diameter in a range of about 40mm to about 50mm. (Fig. 5)

Re Claim 5; Park discloses wherein the second inner edge of the second coil portion has a diameter in a range of about 45mm to about 65 mm. (Fig. 5)

Re Claim 6; Park discloses wherein one or both of the first coil portion and the second coil portion have a thickness in a range of about 2 mm to about 3 mm. (Fig. 5, the about in the claim does don’t provide a specific range the thickness of the coil falls within and as shown in Fig. 5, 1.3mm is close to 2mm)

Re Claim 14; Park discloses a base station for a wireless power transfer system at an operating frequency selected from a range of about 87 kilohertz (kHz) to about 360 kHz, the base system comprising (Par. 0082):
 	an interface surface; (Fig. 2)
a control and communications unit (2023); 
an inverter circuit (2022) configured to receive input power and convert the input power to a power signal; 
a coil (2021) configured to transmit the power signal to a power receiver (2010), the coil formed of wound Litz wire (Par 0044, Fig. 2) and including a first coil portion (Fig. 5a) and a second coil portion, (Fig. 5b) and a shielding comprising a ferrite core, magnetic backing  and a magnetic rim the second coil would be position upon(Fig. 6) define a cavity that is below a top face of the cover. Wherein the first coil portion is positioned within the cavity such that the inner edge of the first coil portion surrounds the ferrite core and the outer edge of the first coil portion substantially surrounded by the cover, wherein the second coil (Fig. 5b) is positioned above the top face of the cover 
Based on the dimensions provided with the coils and the placement of the coils relative to each other and the ferrite core, the structure of the coil would meet the claimed limitation. Further the dependent claims and the applicant’s specification recite similar dimension relied upon to achieve the claimed limitation and the coil structures. 
Fig. 5 (Also see par 0069-73) of Park shows similar dimensions and thus meet the claimed limitation. 
Park does not disclose a specific shape of the ferrite core to include a magnetic ring and the second inner edge of the second coil portion substantially surrounds the first outer edge of the first coil portion
However, Leem discloses the detail of the ferrite core (430) to include magnetic backing 410 and the magnetic ring 420.
Therefore, it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have the core in a shape of a circle to which forms a ring in order to have a compact transmitter with a smaller foot print in order to concentrate power more effectively. 
However, Na discloses a wireless power transmitting device comprising a first (53) and second coil (52). wherein the second inner edge of the second coil portion substantially surrounds the first outer edge of the first coil portion. (Fig. 2).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the filing of the invention to have replace the coils arrangement shown by Park with the coil arrangement shown by Na in order to reduce the form factor of the charging device and also improve the transmission of power from the transmitter to the receiver. 

Re Claim 15; Park discloses wherein the interface surface is separated from the first coil portion to define an interface gap (ds) that is defined by an interface gap distance, the interface gap distance in a range of about 8 millimeters (mm) to about 10 mm. (Fig. 6 and also see par 0072 maximum 1.0 mm, please remember that the claim recited “about’ and about does not provide a specific range)

Re Claim 16; Park discloses wherein the second coil portion is positioned within the interface gap distance. (Fig. 6)

Re Claim 17; Park discloses wherein the interface surface extends across substantially all of the top face of the first coil portion and a top face of the second coil portion. (Fig. 6)

Claims 7-11, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2017/0368945) in view of Leem and further in view of Na and Lee et al (US 2013/0307468) 

Re Claims 7-11; Park disclusre has been discussed above. Park does not disclose wherein the first coil portion includes a plurality of coil layers, including, at least, a first layer and a second layer, wherein the first layer includes a first number of turns in a range of about 4 turns to about 5 turns, and wherein the second layer includes a second number of turns in a range of about 4 turns to about 5 turns, wherein the second coil portion includes a plurality of coil layers including, at least, a first layer and a second layer wherein the first layer includes a first number of turns in a range of about 1 turn to about 3.5 turns, and wherein the second layer includes a second number of turns in a range of about I turn to about 3.5 turns and  wherein the Litz wire is a bifilar Litz wire.
However, Lee discloses wherein the first coil portion includes a plurality of coil layers, including, at least, a first layer and a second layer,
wherein the first layer includes a first number of turns in a range of about 4 turns to about 5 turns, and wherein the second layer includes a second number of turns in a range of about 4 turns to about 5 turns. (Fig 28),
	wherein the second coil portion includes a plurality of coil layers including, at least, a first layer and a second layer. (Fig 28),
	wherein the first layer includes a first number of turns in a range of about 1 turn to about 3.5 turns, and wherein the second layer includes a second number of turns in a range of about 1 turn to about 3.5 turns. (Fig. 0028)
wherein the Litz wire is a bifilar Litz wire. (Fig. 28).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing of the invention to have relied on the coil type used by Lee in order to maximize the range of transmission of the power transmitter so that the receiver is charged effectively. 

Re Claims 18-20; Park disclosure has been discussed above.
Park does not disclose further comprising at least one user feedback mechanism configured for aiding a user in aligning the power receiver with an active area for wireless power transmission via the coil, the power receiver configured to acquire near field inductive power from the coil.  
wherein the at least one user feedback mechanism includes a marking on the interface surface to indicate the location of the active area.  
wherein the at least one user feedback mechanism includes a visual feedback display, that is configured to indicate proper alignment of the power receiver with the active area.
Lee discloses  further comprising at least one user feedback mechanism configured for aiding a user in aligning a power receiver with an active area for wireless power transmission via the coil, the power receiver configured to acquire near field inductive power from the coil, wherein the at least one user feedback mechanism includes a marking on the interface surface to indicate the location of the active area and wherein the at least one user feedback mechanism includes a visual feedback display, this is configured to indicate proper alignment of the power receiver with the active area. (Fig. 31)
Therefore, it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have included the circuit of Lee in the device of Park motivated by the desire to maximize power transfer.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2017/0368945) in view of Leem and further in view of Na and Lee et al (US 2014/0354223 )
Re Claim 12 and 13; the combination of references discloses Litz wire as discussed above. The combination does not disclose wherein the Litz wire has a diameter in a range of about 1 mm to about 1.5 mm and includes a plurality of strands, the plurality of strands including a number of strands in a range of about 80 strands to about 120 strands and wherein each of the plurality of strands has a diameter in a range of about 0.05 mm to about 0.1 mm.
However Lee discloses wherein the Litz wire has a diameter in a range of about 1 mm to about 1.5 mm and includes a plurality of strands, the plurality of strands including a number of strands in a range of about 80 strands to about 120 strands and wherein each of the plurality of strands has a diameter in a range of about 0.05 mm to about 0.1 mm. (Par 0307, 0314).
Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have the Litz wire has a diameter in a range of about 1 mm to about 1.5 mm and includes a plurality of strands, the plurality of strands including a number of strands in a range of about 80 strands to about 120 strands and wherein each of the plurality of strands has a diameter in a range of about 0.05 mm to about 0.1 mm, motivated by the desire to effectively transfer power to the load. 

				Response to Argument

Applicant’s arguments, see Page 6-8, filed 05/23/2022, with respect to the rejection(s) of claim(s) 1-20 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Na.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449.  The examiner can normally be reached on Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL KESSIE/
02/17/2022
Primary Examiner, Art Unit 2836